Filed 5/24/22 Tiffany H. v. Craig K. CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 TIFFANY H.,
             Plaintiff and Respondent,
                                                                        A163691
 v.
 CRAIG K.,                                                              (Humboldt County
                                                                        Super. Ct. No. FL1900994)
             Defendant and Appellant.

         Craig K. appeals from orders denying his request for a domestic
violence restraining order (DVRO) protecting him from former girlfriend
Tiffany H. and instead granting Tiffany’s petition for a DVRO protecting her
from Craig.1 Craig contends the trial court erred when it (1) excluded
evidence of events that predated the incident underlying Tiffany’s previous
DVRO issued against him after a hearing; (2) failed to enforce his untimely
subpoena for police reports; (3) declined to hear testimony from his witnesses;




         Because this case involves proceedings under the Domestic Violence
         1

Prevention Act (Fam. Code, § 6200 et seq.), we refer to the parties by first
name and last initial to protect the parties’ privacy interests. (Cal. Rules of
Court, rule 8.90(b)(1), (b)(11).) For ease of reading, we omit the parties’ last
initial in subsequent references. We intend no disrespect.


                                                               1
and (4) considered events that occurred while the prior DVRO was in effect.2
His contentions are meritless, so we affirm.
                                BACKGROUND
      In the summer of 2019, four or five years after they first briefly dated,
Craig and Tiffany resumed their relationship. They became engaged that
September, but the relationship soon devolved into rancor and violence. On
October 28, 2019, Arcata police responded to a report of a domestic dispute at
Craig’s home. Craig and Tiffany accused each other of physical assault, but
only Craig had visible injuries. Tiffany was arrested and, after her release,
spent 40 days at a mental health facility before moving into a domestic
violence shelter.
      In December 2019, Tiffany filed a request for a DVRO, citing, among
other things, the October 28 incident, an altercation in Los Angeles earlier
that month, sexual abuse, and a history of stalking behavior. Craig denied
her allegations. After a contested hearing on January 22, 2020, the court
granted a DVRO requiring Craig to stay away from Tiffany for one year (the
January 2020 DVRO). The DVRO expired by its terms on January 22, 2021,
after Tiffany’s request to renew it was rejected for failure to file required
forms.
      On March 30, 2021, Tiffany filed a request for a new DVRO based on
multiple allegations of abuse, including some that predated the issuance of
the January 2020 DVRO. In January 2020, Tiffany had discovered that
Craig was following her Yelp account. Tiffany alleged Craig had called the
domestic violence shelter where she was living at least five times “to

      2 Craig also asks this court to reverse the earlier domestic violence
restraining order issued in January 2020. However, at oral argument, Craig
conceded such an order would exceed our authority. Accordingly, we deny the
request without further discussion.


                                        2
badmouth me to staff and get me kicked out,” and thought she had recently
seen Craig outside of her home and running away down her street.
      Tiffany represented that in July 2020 she went to Craig’s house to
retrieve items she had left behind when she moved out. She alleged the attic
where her property was stored had been ransacked and her belongings
stolen. Craig was not there, but his nephew handed her a letter from him
that included instructions for retrieving her belongings from a storage unit
and “a romantic sentiment even though we were no longer in a relationship.”
In November and December of 2020, various household items were left on
Tiffany’s doorstep; she also received Amazon packages that she had not
ordered.3 Amazon customer service informed her the packages had been
ordered by someone using the address she knew to be Craig’s. On March 24,
2021, Tiffany found boxes of “old junk,” including a rusty dog cage, cat litter,
books, and clothes outside of her home by her car. Craig e-mailed her that he
had left the items. Tiffany was disturbed because she was enrolled in a
confidentiality program meant to hide her address.
      On April 19, 2021, Craig filed his own request for a DVRO.4 He, like
Tiffany, alleged the most recent abuse occurred in March 24, 2021, but
described a different event: he alleged that Arcata police officers advised him
that Eureka police had apprehended Tiffany driving to his house “with the
intent they believed to kill me.” Craig also described multiple “untruths” and
incidents he identified as emotionally or physically abusive or defamatory,
including his own version of the events described in Tiffany’s request. Craig


     Testimony at the hearing established that these events occurred in
      3

November 2020.
      4  Craig subsequently amended this request, primarily to omit some, but
not all, of the incidents that had been addressed at the hearing on the
January 2020 DVRO.


                                        3
argued that this pattern of “unwanted conduct” warranted the issuance of a
restraining order protecting him from Tiffany. Each party opposed the
other’s DVRO request. Craig filed a witness list identifying 13 potential
witnesses.
      On August 9, 2021, after a 60-day continuance, the court held a
combined hearing on both requests. Tiffany was represented by counsel;
Craig represented himself.
      The court first addressed Craig’s attempt to serve a subpoena duces
tecum seeking police reports from the Eureka Police Department. Counsel
from the Eureka City Attorney Department explained they had not produced
the requested police reports because the subpoena was untimely under Code
of Civil Procedure section 1985.3.5 The city attorney had informed Craig of
the defect in writing on July 26, but since that time Craig had failed to
properly effect service. “But once he does comply,” they represented, “we are
more than happy to produce the documents requested.”
      Craig said he believed the city attorney’s department had indicated
that two days’ notice would be sufficient, but he offered to redo his subpoena
if necessary. He also suggested that Tiffany might agree to waive the
untimely service.6 Tiffany did not respond to this comment, and the court did
not ask for her waiver. The court excused the city attorney and Eureka Police
Officer Hooks, who had appeared at the city attorney’s behest to answer the
court’s questions, if any, about processing the subpoena. Tiffany’s counsel


      5Further undesignated statutory citations are to the Code of Civil
Procedure. Pursuant to sections 1985.3, subdivision (b)(2) and 1013, Craig
was required to serve the subpoena duces tecum on Tiffany not less than 10
days prior to the date of production, plus five days for service by mail.
      6 As the city attorney explained, the notice deficiency meant “Ms. Hall
hasn’t been given her statutory time to object to the request.”


                                       4
informed the court that a three-year criminal restraining order had been
issued on April 22, 2021.
      After the parties were sworn, the court questioned Craig about
Tiffany’s allegations. As to the July 10, 2020 incident when Tiffany
attempted to retrieve her belongings from his house, found them gone, and
received Craig’s note, Craig said he had moved most of her things into
storage “because I had a feeling that she might want them.” He made
arrangements to be away from the house when she came over and left her a
key and a three-page letter with instructions for accessing the storage unit.
In the letter, which began with his observation that it probably violated the
DVRO, Craig apologized for his behavior and attempted to clear up what he
felt were misunderstandings that had contributed to the present situation.
      The court turned to the parties’ parallel allegations regarding the
handling of property in October or November 2020. Tiffany alleged that in
early November Craig had left property by her door in violation of the
January 2020 DVRO. Craig alleged and testified that in October 2020,
Tiffany had falsely reported to police that he had violated the January 2020
DVRO by leaving belongings by her door, when in fact his friend Lisa Cosco
had volunteered to deliver Tiffany’s property because Craig was “tired of
having it around.” Craig stated he responded to Cosco’s offer by saying, “I
can’t stop you. I never said will you. I just told her that I didn’t like it there
and she was there all the time. If you knew Lisa [Cosco] you would
understand this. I was very meticulous to not violate that restraining order.”
      More generally, Craig argued that Tiffany’s allegations concerning
anonymous package deliveries and online and other contacts were untrue;




                                         5
Tiffany was trying to get his probation7 revoked by, in part, filing false police
reports and applications for restraining orders.
      The court asked the parties if there was any reason for further contact
between them. Tiffany said there was not; Craig said, “It’s okay that there is
no contact between us as long as I’m safe” from “the threat of [Tiffany] using
the legal system to try to harm me.”
      The court questioned Craig about his allegation that police officers told
him Tiffany had threatened to kill him in March 2021. Defective subpoenas
prevented him from introducing an unredacted police report, but the court
explained that Craig could testify about the incident—with the proviso that
“that’s going to be objected to as hearsay.”8 As to the November 2020
incident, Craig denied having dropped items off at Tiffany’s home; he “never
went to that house.” In response to the court’s questions, Tiffany testified
that she found her belongings (a cat tree, a set of dishes, and books) on her
doorstep on the morning of November 3, 2020. She believed Craig had left
them there and reported it to police as a violation of the January 2020 DVRO.
      At that point the court denied Craig’s request for a DVRO, “because I
don’t see any evidence today of domestic violence against you.”
      Turning to Tiffany’s request for a DVRO, the court agreed with Craig’s
assertion that the allegation of his following her on Yelp was irrelevant


      7Craig explained his probation was related to “some DUIs and I
already had a violation because of a suspended license thing that was
dismissed.”
      8 Craig said he had subpoenaed Officer Hooks, the report’s author, to
testify about the event, but the record on appeal does not contain such a
subpoena or otherwise indicate that Craig subpoenaed the officer to testify.
The court denied Craig’s request, mid-hearing, to continue the matter so that
he could properly subpoena Officer Hooks, but Craig has raised no issues on
appeal regarding the denial of the continuance request.


                                        6
because it was covered in the January 2020 DVRO hearing. Tiffany testified
that three Amazon packages were delivered to her home in November 2020: a
book about false memory, another book about women who abuse, and an
“adult coloring book.” Amazon customer service would not confirm the name
of the person who ordered the packages but verified that Craig’s address was
associated with the orders. In addition, some of her belongings were left on
her doorstep.
      The court stated that there was no need for further evidence about the
missing belongings and note left for Tiffany on July 10, 2020 because it had
sufficient evidence to find two independent violations of the January 2020
DVRO: the items left on Tiffany’s doorstep in November 2020 and the
Amazon packages she received the same month. The court explained to
Craig: “It’s clear to the court that not only I think you are not being honest
with me, I think it would be even faced with that your address was the
address that the order came from to send these books, you are still implying
it wasn’t you. So you are not being honest with the court. And I find your
credibility is severely lacking. So for that reason, I don’t need any comment.
[¶] . . . [¶] You have had a chance. No, you . . . had a chance to tell me what
is happening. You have not shown domestic violence. You have now
indicated there is no reason for you to contact her for any reason whatsoever.
There is no reason for you to have any contact, send her anything, send her
books. While [under] a domestic violence restraining order, you sent her
books about women who abuse. So you are basically blaming the victim after
a judicial finding.”
      The court granted Tiffany’s request for a five-year DVRO and dismissed
Craig’s action. Craig filed a timely notice of appeal.




                                        7
                                    DISCUSSION
      I.    The court properly excluded evidence of events that occurred prior
            to the first DVRO.
      At the hearing, the court stated it would not consider any allegations of
abuse that occurred before the January 22, 2020 hearing date on the prior
DVRO. Craig pointed out that he had not applied for a restraining order at
that time; the court responded that “[t]hat was your opportunity to do that.
And the opportunity to bring those facts in front of the court.”
      Craig contends this was legal error. Asserting the court’s ruling was
premised on res judicata, he argues the principle did not apply to him
because only Tiffany, not he, sought a DVRO in 2020. The argument fails.
Preliminarily, Craig forfeited the issue by failing to object on that (or any
other) ground at the hearing. (Santa Clara Waste Water Co. v. Allied World
National Assurance Co. (2017) 18 Cal.App.5th 881, 885; People v. Boyette
(2002) 29 Cal.4th 381, 457.) Even so, the record does not evidence Craig’s
speculative assertion that the court ruled on the basis of res judicata. “The
very settled rule of appellate review is a trial court’s order/judgment is
presumed to be correct, error is never presumed, and the appealing party
must affirmatively demonstrate error on the face of the record.” (People v.
Davis (1996) 50 Cal.App.4th 168, 172; Ashby v. Ashby (2021) 68 Cal.App.5th
491, 509.) This rule of appellate practice also defeats Craig’s related
argument that the court erroneously believed Tiffany’s January 2020 DVRO
request “create[d] a compulsory cross-claim” under section 426.10 et seq.,
thereby subjecting him to a res judicata bar even though only Tiffany sought
the order. Again, the record reflects no such ruling or reasoning.
      In any event, we affirm a judgment if correct on any legal basis, even if
that basis was not invoked by the trial court. (Anderson v. Davidson (2019)
32 Cal.App.5th 136, 144.) Here the court could reasonably have found that

                                        8
events more remote than January 2020 were insufficiently relevant to the
current situation to warrant admission. We have no basis to disturb its
ruling.
      II.    The court properly declined to enforce the defective subpoena.
      Although he does not dispute that his subpoena duces tecum was
untimely under section 1985.3, Craig contends the court abused its discretion
by failing to (1) sufficiently question the city attorney or either party about a
purported “agreement” regarding the subpoena, or (2) ask Tiffany if she
would waive the untimely notice. It did not. It is the litigant’s responsibility,
not the court’s, to elicit testimony from witnesses and negotiate agreements
with the opposing party, even when self-represented. Equally meritless is
Craig’s reliance on a provision of section 1985.3 that permits a party to obtain
an order shortening time for service of a subpoena duces tecum “[u]pon good
cause shown and provided that the rights of witnesses and consumers are
preserved.” (§ 1985.3, subd. (h).) Craig did not seek an order shortening time
and made no showing either of good cause or that Tiffany’s rights would not
thereby be impinged. There was no error.
      III.   The court properly declined to call Craig’s witnesses.
      Craig contends the court violated his constitutional right to a fair
hearing when it “fail[ed] to hear even one witness,” excused three of his
potential witnesses, and failed to entertain testimony from a fourth.9 His
first claim is factually wrong; Craig himself testified at considerable length in
support of his DVRO request and in opposition to Tiffany’s. In addition, the
court asked if Lisa Cosco, the friend Craig asserted had volunteered to return

      9  Although Craig’s witness list contained 13 names, he can identify only
four who were present at the hearing. Accordingly, we will address this
argument only as to the witnesses that the record shows he made available to
testify.


                                        9
Tiffany’s property to her, was available to testify. In response, Craig
explained, “She has been coming down I believe with dementia, but there is
something going wrong with her”; she was therefore unavailable.
      As to the remaining witnesses, Craig has largely failed to identify the
testimony he proposed to elicit, elucidate its relevance, or demonstrate any
prejudice arising from its omission. “[T]he reviewing court is not required to
develop the [appellant’s] arguments or search the record for supporting
evidence.” (Champir, LLC v. Fairbanks Ranch Assn. (2021) 66 Cal.App.5th
583, 597.) For this reason, we conclude Craig has forfeited any claim of
prejudicial error on this point. (See ibid.)
      In any event, the claim is meritless. Craig identifies the four witnesses
he claims were in court and available to testify as Officer Hooks, Arcata
Police Officer Tyler Moore, Cara Cardoni (whose intended testimony and
relationship to these events is unknown), and an unidentified manager of
Tiffany’s domestic violence shelter. Officer Hooks appeared at the hearing
remotely, at the behest of the city attorney, only to answer questions about
processing of police reports referenced in the defective subpoena duces tecum;
Craig did not ask to question the officer about the substance of the police
reports or other matters and did not object when the court excused the officer.
As to Officer Moore and the shelter manager, as best we can tell Craig
intended their testimony to refute Tiffany’s allegations that he violated the
January 2020 DVRO in January and July of 2020. Such testimony was
irrelevant to Craig’s DVRO request and superfluous to the ruling on Tiffany’s
request, which the court explicitly premised on two unrelated violations of
the January 2020 DVRO. “Unquestionably, the trial court has the power to
. . . exclude proffered evidence that is deemed to be irrelevant, prejudicial or
cumulative and expedite proceedings which, in the court’s view, are dragging



                                        10
on too long without significantly aiding the trier of fact.” (In re Marriage of
Carlsson (2008) 163 Cal.App.4th 281, 291.) Last, Craig has not identified
Cardoni or the subject of her proposed testimony, much less shown that her
dismissal without testifying was erroneous or prejudicial.
      IV.     The court properly considered events occurring in 2020.
      Relying solely on dictum in an unpublished opinion (In re J.T.
(Sept. 22, 2010, H034451) [nonpub. opn.]), and based on unclear reasoning,
Craig asserts the court committed legal error when it granted Tiffany’s
second DVRO request on the basis of events that occurred while the January
2020 DVRO was in effect. Here, too, he is mistaken. With exceptions not
applicable here, unpublished opinions of the California Courts of Appeal have
no precedential value and may not be cited or relied on. (Cal. Rules of Court,
rule 8.115(a); Barber v. Superior Court (1991) 234 Cal.App.3d 1076, 1082;
People v. Williams (2009) 176 Cal.App.4th 1521, 1529.) While a court may
reasonably decline to consider events that occurred before a prior DVRO was
issued, as the court did here,10 it would defy common sense to bar the court
from considering abuse that occurred while a DVRO was in place in deciding
whether the facts warrant a new restraining order after the DVRO’s
expiration.
      Nor does it matter that Tiffany’s request to renew the January 2020
DVRO was denied on the same day the restraining order expired. Although
the renewal request is not included in the record, the court clarified at the
hearing, without objection, that “court ops” rejected it on technical grounds



      10 As the court explained, “I’m not going to hear any allegations unless
they happened after January 22nd of 2020. I have dates of abuse [in Craig’s
DVRO request] September 2019, November 2019. Any of that would have
been litigated October 28th, 2019, back on January 22nd of 2020.”


                                       11
because Tiffany failed to file necessary forms.11 The 2020 events that the
court found supported Tiffany’s second DVRO request thus had not
previously been litigated and, accordingly, were not, as Craig seems to argue,
barred by principles of res judicata. There was no error.
                                DISPOSITION
      The orders granting a DVRO against Craig and dismissing his request
for a DVRO against Tiffany are affirmed. Tiffany is entitled to recover her
costs on appeal. (Cal. Rules of Court, rule 8.278(a).)



                                            DESAUTELS, J.*

WE CONCUR:

STREETER, Acting P. J.
BROWN, J.




       She filed the DVRO request at issue here just over two months later,
      11

on March 30, 2021.
      *Judge of the Alameda County Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                       12